Citation Nr: 0010139	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from July 1974 to June 1975.

This appeal arises from a decision of June 1998 by the 
Committee on Waivers and Compromises (Committee) located in 
the Manchester, New Hampshire, Regional Office (RO).  

The overpayment in question was created by a retroactive 
reduction in March 1998 of the veteran's disability 
compensation benefits as a result of his September 1996 
divorce.  The veteran's representative has contended that the 
Department of Veterans Affairs (VA) was notified of the 
divorce the month after it occurred but failed to take any 
action at that time; it is asserted that the notice may have 
been placed in the veteran's fiduciary records.

The veteran's representative has requested that the issue of 
whether the overpayment was the result of sole administrative 
error on the part of the VA be remanded for adjudication.  
The issue of whether the overpayment was properly created and 
whether the overpayment should be waived are inextricably 
intertwined.  Schaper v. Derwinski, 1 Vet. App. 430, 436-37 
(1991).

The Board finds that the claim must be REMANDED to the RO for 
the following action:

1.  The RO is requested to associate 
copies of the veteran's fiduciary records 
with the veteran's claims file and 
thereafter make a determination as to 
whether the overpayment in question was 
properly created or was the result of 
sole VA error; this determination should 
be in writing in order to ensure all due 
process.  If the RO finds that the 
overpayment was properly created or not 
the result of sole VA error, in full or 
in part, the RO should notify the veteran 
of the findings, and provide him with a 
full explanation of how the overpayment 
was calculated.  He should then be given 
an opportunity to file a notice of 
disagreement.  If he does so, the matter 
would then become an appellate issue, 
which would merit inclusion in a 
supplemental statement of the case.

2.  If it is determined that the 
overpayment was properly created, in full 
or in part, the claim should be referred 
to the Committee.  The Committee should 
secure a new financial status report from 
the veteran, and re-adjudicate the 
appellate issue of whether the veteran is 
entitled to a waiver of recovery of the 
overpayment.  The decision should discuss 
all the elements of equity and good 
conscience.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case, which 
is consistent with the Committee's 
decision, should be sent to the veteran 
and his representative.  The supplemental 
statement of the case should set forth 
all evidence added to the record since 
the December 1998 supplemental statement 
of the case, any legal authority relied 
upon that was not previously cited, the 
decision, and the basis for the decision 
with regard to all issues in appellate 
status.  After the supplemental statement 
of the case is sent, the veteran and his 
representative should be given the 
appropriate time in which to respond.

Thereafter, subject to current appellate procedure, the 
appeal should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to secure clarifying data and ensure due process.  
No action is required by the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



